IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of:                         :   No. 2244 Disciplinary Docket No. 3
                                          :
SAMUEL JOSEPH HARRIS                      :   Board File No. C4-15-968
                                          :
                                          :   Supreme Court of Tennessee at Nashville,
                                          :   No. M2015-02209-SC-BAR-BP
                                          :
                                          :   Attorney Registration No. 65578



                                       ORDER


PER CURIAM


       AND NOW, this 1st day of April, 2016, having failed to reply to this Court’s

directive of February 12, 2016, to provide reasons against the imposition of reciprocal

discipline, Samuel Joseph Harris is disbarred from the practice of law in this

Commonwealth, and he shall comply with all the provisions of Pa.R.D.E. 217.